Citation Nr: 0733717	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-09 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2004 rating decision and a September 2005 
Decision Review Officer decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran was afforded a hearing before a Decision Review 
Officer at the RO in April 2005.  A transcript of the hearing 
is associated with the claims files.


REMAND

In a September 2005 rating decision, the RO granted the 
veteran entitlement to service connection for PTSD and 
assigned a 50 percent disability rating from August 29, 2003, 
which to this date remains in effect.  In November 2005, the 
RO received the veteran's notice of disagreement with this 
decision.  The RO has not provided the veteran a statement of 
the case in response to this notice of disagreement.  Because 
the notice of disagreement placed the issue in appellate 
status, the matter must be remanded for the originating 
agency to issue a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

With respect to the veteran's claim of entitlement to a TDIU, 
the Board finds that this issue is inextricably intertwined 
with the issue of entitlement to higher initial disability 
evaluation for the veteran's PTSD.  See Babchak v. Principi, 
3 Vet. App. 466 (1992).  Moreover, further development of the 
record, to include a current VA psychiatric examination, is 
in order before the Board decides this claim. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran and his representative 
should be provided a statement of the 
case on the issue of entitlement to a 
higher initial disability rating for 
PTSD, and informed of the requirements to 
perfect an appeal with respect to this 
new issue.

2.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation during the period of the claim 
of entitlement to a TDIU, or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO or the AMC should obtain a copy of 
any more recent, pertinent VA outpatient 
treatment reports.  If the RO or the AMC 
is unsuccessful in its efforts to obtain 
any such evidence, it should so inform 
the veteran and his representative and 
request them to submit the outstanding 
evidence.

4.  Then, the veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the current 
degree of severity of his service-
connected PTSD.  The claims folders must 
be made available to and reviewed by the 
examiner.

If the veteran is found to have any 
psychiatric disorder other than PTSD, the 
examiner should attempt to distinguish 
that manifestations of the veteran's PTSD 
from any other psychiatric disorder(s).  
In addition to an overall Global 
Assessment of Functioning (GAF) score, 
the examiner should also assign a GAF 
score for the service-connected PTSD, 
independent of non-service-connected 
symptomatology.

In addition, the examiner should provide 
an opinion with respect to each 
additional acquired psychiatric disorder 
found to be present, if any, whether it 
represents a progression of the 
previously diagnosed PTSD or a separate 
disorder.  If it is determined to 
represent a separate disorder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service or was 
caused or worsened by the service-
connected psychiatric disability.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected psychiatric disability 
on the veteran's ability to work.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issue(s) on appeal.  If 
the benefit(s) sought on appeal is (are) 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

